Citation Nr: 0027155	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  98-01 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for multiple sclerosis.   


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from April 1958 to January 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating determination of a Department 
of Veterans Affairs (VA) Regional Office (RO).  That decision 
denied entitlement to service connection for multiple 
sclerosis.  

The Board remanded this case in November 1999 in order to 
afford the veteran a hearing before a member of the Board at 
the RO.  The veteran failed to report for his scheduled 
hearing on September 12, 2000.  Accordingly, his request for 
a hearing is considered to have been withdrawn.  See 38 
C.F.R. § 20.704(d) (1999).

VA has undertaken an "Immediate Development" obligation to 
request service medical records (SMRs) and records from VA 
medical centers" in all cases" because "[t]hese records are 
considered to be in VA custody."  McCormick v. Gober, No. 98-
48 (U.S. Vet. App. Aug. 18, 2000); VBA Letter 20-99-60.

In the instant case the RO successfully obtained some of the 
veteran's SMRs.  The RO made subsequent requests for 
additional records from the National Personnel Records Center 
(NPRC).  NPRC requested additional information consisting of 
the veteran's middle name and also requested that the RO 
verify the veteran's service number.  The veteran 
subsequently reported a service number different from that 
used by the RO to request SMRs.

The claims folder does not contain evidence that the RO 
supplied the requested information to the NPRC, or that it 
requested a search under the service number reported by the 
veteran.  In view of the obligations imposed by the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) and VBA Letter 20-99-60, the Board finds that this case 
must be remanded for the following development.

1.  The RO should request the veteran's 
complete service medical records from the 
NPRC, furnishing the NPRC with the 
veteran's complete middle name and also 
using the service number reported by the 
veteran in his statement dated March 14, 
1997.  The RO should document its efforts 
in this regard.

2.  The RO should then readjudicate the 
veteran's claim, ensuring that it has 
complied with any applicable duty to 
assist the veteran with the development 
of his claim.  If the benefit sought 
remains denied, the veteran should be 
furnished with a supplemental statement 
of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




